962 So. 2d 1037 (2007)
BROTHER J. INC. d/b/a A.J. Sports, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION, DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO, Appellee.
No. 1D06-4879.
District Court of Appeal of Florida, First District.
August 10, 2007.
*1038 Edward T. Bauer, of Brooks, LeBoeuf, Bennett, Foster & Gwartney, P.A., Tallahassee, for Appellant.
Josefina Tamayo, General Counsel, and Jennifer A. Tschetter, Assistant General Counsel, Department of Business and Professional Regulation, Tallahassee, for Appellee.
PER CURIAM.
Because a license can be suspended or revoked only on the basis of the licensee's own misconduct, and the evidence in this case failed to prove such misconduct by Brother J. Inc. d/b/a A.J. Sports, we hold the evidence in this case legally insufficient to support the conclusions of law in the appealed order. See Pic N' Save Central Fla., Inc. v. Dep't of Bus. Regulation, Div. of Alcoholic Beverages & Tobacco, 601 So. 2d 245 (Fla. 1st DCA 1992). The order is reversed and remanded with directions to dismiss the charges.
REVERSED AND REMANDED.
WOLF, PADOVANO, and POLSTON, JJ., concur.